People v Ambroise (2017 NY Slip Op 04854)





People v Ambroise


2017 NY Slip Op 04854


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-02702
 (Ind. No. 5680/11)

[*1]The People of the State of New York, respondent,
vMarcus Ambroise, appellant.


Marcus Ambroise, Sonyea, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Amy Appelbaum, and Kristen A. Carroll of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (Kendra L. Hutchinson of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 18, 2015 (People v Ambroise, 133 AD3d 770), affirming a judgment of the Supreme Court, Kings County, rendered February 25, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court